       Case 2:20-cv-00136-NT Document 15-10 Filed 06/19/20 Page 1 of 1           PageID #:EXHIBIT
                                                                                           257    C



From:                        Mike VanDeHeede <mdv@greatriverproperty.com>
Sent:                        Wednesday, February 26, 2020 1:27 PM
To:                          Dan Flaherty
Subject:                     Balance sheet



Dan,

Please call me ASAP.

309.373.8466.

M

Sent via the Samsung Galaxy S8 Active, an AT&T 5G Evolution capable smartphone
Get Outlook for Android




                                                  1
